 594DECISIONS OF NATIONAL LABORFloyd SalasSamuel SapolskyG. Hugh SappAbraham SerotaWilliam SilvermanBenjamin AaronsonFrederic AltonJoseph BabineauWalter BaileyRoosevelt BatesSamuel BatesAllen BegnaudWillie BrooksChester CarterRobert ChildressJames ColeClarence CooleyCarl CrandallArlen DavisFrancisco De La TorreEliseo EstradaWardell FelstetJames FlanaganAdrier FrazierLucia GallegosMax GallegosVictor GuerreroJon GunnWilbert HardyHarold HenleyWilliam HeskeRichard HeskethRELATIONS BOARDJohn P. TorresAmelia VallesRudy M. VidalWillie WilsonFrank YbarraAppendix BEugene JacksonMelvin JacksonFreddie JenkinsThomas KellyLucretia KennedyHenry KentHenry KleinNormand La CarraMary LittleWalter LyonBernardo MaciasTony ManganPorter Marshall, Jr.James MasonRichard MontfordRay MooreAlbert NixEdward PerkinsLorin ReynoldsEdward RichardWalter StewartLawrence TaitEugene TraverseCarl WardElisha WyattCarl YoungLOCKHEED AIRCRAFTCORPORATIONGEORGIA DIVISION 1andINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL613,AFL,2PETITIONER.Case No. 10-RC-906. February 10, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Gilbert Cohen, hearing officer.1 The Employer's name appears as amended at the hearing.2 At the hearing, Local 613 was substituted for the Internationalas the petitioningparty.111 NLRB No. 94. LOCKHEED AIRCRAFT CORPORATION595The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.-Upon the entire record in this case, the Board funds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to sever from an existing production and main-tenance unit at the Employer's Marietta, Georgia, plant, all employeesclassified as maintenance electricians, electronic maintenance men, line-men and motor rewinders, contending that the employees in these clas-sifications constitute a distinct homogeneous craft group.The Em-ployer and the I. A. M. contend that this unit is inappropriate andmove that the petition be dismissed.The motion to dismiss is deniedfor the following reasons.The Marietta plant is primarily engaged in the production of theB-47 airplane. It has a work force of approximately 14,850 employees.The 93 employees the Petitioner seeks to represent are assigned to themaintenance division which has a complement of 506 employees.Mostof the 93 employees in question are considered to be within an electricalmaintenance department.However, a substantial number are assignedto maintenance crews on the flight line and the graveyard shift wheretheir work is performed under supervisors who also supervise em-ployees performing other work.None of the 93 employees ever en-gages in production work and their duties are confined to electricalmatters.No contention is made that severance should be granted on a depart-mental basis.Accordingly, it is only necessary to determine whetheror not these employees comprise a traditional craft group performingdistinctive and typical craft tasks which may be severed from an exist-ing production and maintenance unit in compliance with the Boardpolicy set forth in theAmerican Potashcase.4This may best be ac-complished by an individual consideration of each of the four classi-fications which together comprise the unit requested.Motor RewindersMotor rewinders are classified as either "A" or "B."However, atthe present time all four employees designated as motor rewinders are8 The International AssociationofMachinists,AFL, District Lodge No. 33,hereinafterreferred to as the I. A. M., intervenedon the basis of a current contractual interest.4 AmericanPotash f ChemicalCorporation,107 NLRB 1418.344056-55-vol.111-39 596DECISIONS OF NATIONAL,LABOR RELATIONS BOARDin the "A"classification.None of the motor rewinders is a licensedelectrician,and none has served an apprenticeship.The function ofthese employees is the rewinding and repairing of motors,and when-ever_possible this task is performed in a screened off area which hasbeen designated the motor rewinding shop.LinemenThe seven employees who are classified as linemen have been placedin a regular line crew by the Employer. They are concerned primarilywith work outside the main buildings. 'They have a truck which car-ries their equipment, and it is their job to take care of the overheadand underground wires that distribute electrical current to the vari-ous buildings which comprise the Employer's plant. It is also theirjob to service and maintain the substations. In performing this dutythey check, clean, and replace installers, check cables entering andleaving the substations, check switch boxes, transformers, insulatingequipment, net work protectors, and protective devices, and clean re-sistors.None of the linemen is a licensed electrician,and none hascompleted an apprenticeship.However, their skills are those normallyacquired by an electrician.Maintenance ElectriciansThere are 74 maintenance electricians "A" and 2 maintenance elec-tricians"B" presently employed at the plant. They installnew wir-ing and electrical devices, repair electrical circuits and wiring on theequipment, and maintain and repair the various lighting systems.Onthe flight line maintenance electricians maintain electrical motorswhich operate doors, air-conditioning, and machine tools.One of themaintenance electricians is licensed and three maintenance electricianscompleted an apprenticeship prior to their being hired.The Em-on-the-job training to equip the maintenance electricians to handle.their electrical duties.Although some maintenance electricians with-out prior electrical experience have been hired, the Employer tries tofind, and usually hires, only those with some experience in the electri-.cal field.After hiring, an employee is placed in the "B" classifica-tion where he remains until he has acquired sufficient knowledge tohandle the more complicated tasks which the "A" maintenance electri-cian is called upon to handle.As part of his training, the "B" main-tenance electrician is first placed on such simple jobs as lamp replace-ment, and then is progressively given more complicated jobs.Therein some classroom work; and in order that maintenance electriciansmay become familiar with the various electrical jobs in the plant, they LOCKHEED `AIRCRAFT-CORPORATION'""597-aremoved -from one job to another after-they have become- mainte,nance electricians "A."-Electronics Maintenance MenThe work of the six electronics maintenance men is confined, so faras ispossible, to the controls and complex control circuits of the plant'selectronic equipment, public address system, and radio.Usually thebackground of these employees is in radio engineering or industrialelectronics:However, if a maintenance electrician displays aptitude,he may be assigned to work as an electronics maintenance man. In anormal instance the electronics maintenance men possess the samebasic background,so faras knowledge and information are concerned;as- that possessed by the maintenance electricians. In order to keepabreast of the highly complex electrically controlled equipment thatthe Employer is continually acquiring, the electronics maintenancemen attend training classes at the plant and also at the factory wherethe equipment is produced.In August 1952, the Board directed that an election be held at theEmployer's Marietta plant among all maintenance electricians "A,""B," and "C" to determine whether or not they desired to constitute aseparateappropriate bargaining unit.5At that time, 93 "A," 25 "B,"and 2 "C" maintenance electricians were employed.All these electri-cians worked out of an electrical maintenance shop, and advancementfrom "C"classificationto "B" and then to "A" depended on the abilityof the individual and how quickly he was able to learn.An "A"electrician usually had from 7 to 8 years' electrical experience.Jobdescriptions for the maintenance electricians then employed showthat their work ran from lamp replacement to installation and main-tenance of the plant's electrical equipment.There were no employeesclassified as motor rewinders or linemen; rather, the job descriptionsfor the maintenance electricians contained these duties.Further, the"A" maintenance electricians were to help separately classified elec-tronics maintenance men as required.The record in the 1952 case doesnot indicate the duties of the electronics maintenance men then em-ployed, their status not being an issue in the proceeding.It is apparent from the above facts that the motor rewinders, line-men, maintenanceelectricians, and electronics maintenance men con=stitute atrue craft group such as the Board has, on numerous occasions,established in separate units for the purpose of collective bargainingin the aircraft industry.'The employees in each of these classifica-tionseitherexercisethe variety of craft skills that are expected of acraftsman or arepresently learning these skills through on-the-job6 Lockheed Aircraft Corporation, Georgia Division,100 NLRB No. 147 (not reported inprinted volume of Board Decisions and Orders).6 North American Aviatwn Inc.,108 NLRB 863 and cases cited therein. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDtraining.The fact that the Employer does not maintain an apprenticeprogram is counterbalanced by the extensive on-the-job training whichthe Employer affords the employees.- The success of this'program isdemonstrated by the fact that men are developed who can install,operate, and maintain the highly complicated electrical equipment thatis to be found in an aircraft factory. Further, the success of the on-the-job training program is attested to by the Employer's estimation.that 12 employees among the group of motor rewinders, linemen, main-tenance electricians, and electronic maintenance men could qualify aslicensed electricians.The fact that the Employer has, since 1952, designated some of themaintenance electricians as motor rewinders and linemen cannot alonebe determinative and serve as the basis for excluding these employeesfrom the craft group. Further, the fact that the electronics mainte-nance men possess some skills normally not possessed by electricianscannot serve as the basis for their exclusion.They have and use thenormal skills of an electrician, work with the electricians, and areselected from the maintenance electrician classification.As the employees in the classification of motor rewinder, lineman,maintenance electrician, and electronics maintenance man constitute adistinct group of craft employees who meet the test for severance of acraft unit recently enunciated by us in theAmerican Potashcase,'and as the Petitioner is affiliated with an international union whichhas historically represented separate units of electricians in industrialplants, including aircraft manufacturing plants, the Board finds thatallmotor rewinders, linemen, maintenance electricians, electronicsmaintenance men, and their leadmen 8 employed at the Employer'sMarietta, Georgia, plant, excluding all other employees, guards, andsupervisors as defined in the Act, may, if they so desire, constitute aseparate appropriate unit for the purposes of collective bargaining.If a majority of such employees vote for the Petitioner, they will betaken to have indicated their desire to constitute a separate appropriateunit, and the Regional Director conducting the election directed hereinis instructed to issue a certification of representatives to the Petitionerfor that unit which the Board, under such circumstances, finds to beappropriate for purposes of collective bargaining. In the event amajority vote for the I. A. M., the Board finds the existing plantwideunit to be appropriate and the Regional Director will issue a certifica-tion of results of election to such effect.[Text of Direction of Election omitted from publication.]4 AmericanPotashctChemical Corporation, supra.8 The partiesagree and we findthat theleadmen are not supervisors.The record re-flects that 80 percentof their timeis devotedto regular work and the remainder to instruct-ing employees under them.They do not have the authority to fire, hire, or discipline,neither can they effectivelyrecommend such actions.,